Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 8/2/2021. 
Claims 1-27 are pending.
Response to Arguments

 Claim 24 has been corrected to show the appropriate informality. Therefore, the objections of claim 24 are withdrawn.
Regarding applicant’s argument on page 9 of the remarks that the combination of SOLE ROJALS and CHOI does not disclose a flag indicating whether an absolute value of the non-zero transform coefficient is even or odd, FIG. 5 and paragraph [0119] of CHOI describe transform coefficient is negative with the an absolute value of the non-zero transform coefficient is an odd number 7.  Please see the detail mappings in section 10 below.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2 and 4-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLE ROJALS et al (US 20140003530 A1) in view of CHOI et al (US 20190052909 A1).
             Regarding claim 1, 15, and 23-24, SOLE ROJALS discloses a coding method [e.g. FIG. 7] implemented by an encoder [encoder 20] of video data [e.g. video sequences], the method comprising: performing a first pass of scanning a transform coefficient [e.g. scan of transform coefficients] of a sub-block [e.g. FIG. 4; a 4X4 block] of a video frame[e.g. a video frame], wherein the first pass of scanning comprises: bypass coding a parity level flag [e.g. sign of non-zero coefficient is encoded in bypass mode] for the transform coefficient , the parity level flag indicating an absolute value of the transform coefficient [e.g. absolute value of non-zero coefficient].
             It is noted that SOLE ROJALS fails to explicitly disclose a flag indicating whether an absolute value of the non-zero transform coefficient is even or odd.
            However, CHOI teaches the well-known concept of a level flag [e.g. a parity of an absolute value] indicating whether an absolute value of the non-zero transform coefficient is even or odd [e.g. FIG. 5; [0119]; odd number 7 of 511 of the sub-block to indicate the transform coefficient is negative].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding technique taught by CHOI as above, in order to provide improved decoding efficiencies [See CHOI; abstract].
             Regarding claim 2 and 16, SOLE ROJALS further discloses before the first pass of scanning, performing a second pass of scanning the transform coefficient [e.g. FIG. 4; scanning for sign of the transform coefficients and flags], wherein the second pass of scanning comprises: coding a greater-than-1 flag [e.g. coeff_abs_level_greater1_flag], wherein the greater-than-1 flag indicates whether the absolute value is greater than 1; wherein the first pass of scanning further comprises: bypass coding the parity level flag in response to the greater-than-1-flag indicating that the absolute value is greater than 1 [e.g. [0074-0075]].   

             Regarding claim 5, SOLE ROJALS further discloses coding a greater-than-2 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, but SOLE ROJALS fails to explicitly disclose a greater-than-3 flag.
            However, CHOI teaches the well-known concept of a greater-than-3 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, the greater-than-3 flag indicating whether the absolute value is greater than 3 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold e.g. 3].  
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding technique taught by CHOI as above, in order to provide improved decoding efficiencies [See CHOI; abstract].
             Regarding claim 6 and 18, SOLE ROJALS further discloses coding a greater-than-2 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, but SOLE ROJALS fails to explicitly disclose a greater-than-5 flag, a greater-than-7 flag, and a greater-than-9 flag.
            However, CHOI teaches the well-known concept of after the second pass of scanning and before the first pass of scanning, performing a third pass of scanning the transform coefficient [e.g. FIG. 1-3], wherein the third pass of scanning comprises: coding a greater-than-5 flag for the transform coefficient in response to the greater-than-3 flag indicating that the absolute value is greater than 3, the greater-than-5 flag indicating whether the absolute value is greater than 5 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; coding a greater-than-7 flag for the transform coefficient in response to the greater-than-5 flag indicating that the absolute value is greater than 5, the greater-than-7 flag indicating whether the absolute value is greater than 7 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; 
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding technique taught by CHOI as above, in order to provide improved decoding efficiencies [See CHOI; abstract].
             Regarding claim 7, SOLE ROJALS and CHOI further disclose coding a remaining absolute level for the transform coefficient using Golomb-Rice code in response to the greater-than-9 flag indicating that the absolute value is greater than 9, the remaining absolute level indicating a remaining absolute value of the level of the transform coefficient [e.g. SOLE ROJALS: [0080]; Golomb code; CHOI: [0098-0101]].  
             Regarding claim 8, SOLE ROJALS and CHOI further disclose after the second pass of scanning and before the first pass of scanning, performing a third pass of scanning the transform coefficient, wherein the third pass of scanning further comprises: coding a greater-than-3 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, the greater-than-3 flag indicating whether the absolute value is greater than 3 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold; e.g. 3 or 4].  
             Regarding claim 9, SOLE ROJALS and CHOI further disclose coding a greater-than-5 flag for the transform coefficient in response to the greater-than-3 flag indicating that the absolute value is greater than 3, the greater-than-5 flag indicating whether the absolute value is greater than 5; coding a greater-than-7 flag for the transform coefficient in response to the greater-than-5 flag indicating that the absolute value is greater than 5 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold], the greater-than-7 flag indicating whether the absolute value is greater than 7 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; and65Attorney Docket No. 12852.0376-00000 Alibaba Ref. A23352UScoding a greater-than-9 flag for the transform coefficient in response to the greater-than-7 flag indicating that the absolute value is greater than 7, the 
             Regarding claim 10 and 19, SOLE ROJALS and CHOI further disclose coding a remaining absolute level for the transform coefficient in response to the greater-than-9 flag indicating that the absolute value is greater than 9, the remaining absolute level indicating a remaining absolute value of the level of the transform coefficient [e.g. CHOI: [0098-0101]].
             Regarding claim 11 and 20, SOLE ROJALS further discloses wherein the sub-block has a plurality of transform coefficients, and the first pass of scanning is performed by scanning the plurality of transform coefficients in a reverse order [e.g. FIG. 2].  
             Regarding claim 12 and 21, SOLE ROJALS further discloses flipping the plurality of transform coefficients prior to performing the first pass of scanning [e.g. FIG. 2-4]. 
             Regarding claim 13 and 22, SOLE ROJALS further discloses the coding method is a transform-skip residual coding method [e.g. TABLE 2; transform skip enable flag].  
             Regarding claim 14, SOLE ROJALS further discloses receiving the video frame; and splitting the video frame into a plurality of sub-blocks [e.g. FIG. 3-4].
             Regarding claim 25, SOLE ROJALS further discloses signaling the parity level flag to a decoder via a bitstream [e.g. FIG. 7; encoded bitstream].  
             Regarding claim 26, SOLE ROJALS further discloses the parity level flag is greater than 1, 3, 5, 7, or 9 [e.g. coeff_abs_level_greater1_flag].  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLE ROJALS et al (US 20140003530 A1) in view of CHOI et al (US 20190052909 A1) and Hsiang (US 20200322607 A1).
             Regarding claim 3, SOLE ROJALS and CHOI further disclose the sub-block has a plurality of transform coefficients [e.g. FIG. 4], and performing the second pass of scanning further comprises: scanning the plurality of transform coefficients with a number of context coded [e.g. bins of context]; wherein the bypass coding comprises binarizing the absolute values using Golomb-Rice coding [e.g. [0080]; Golomb code], but SOLE ROJALS fails to disclose the detail of the bypass coding.
              However, Hsiang teaches the well-known concept of scanning the plurality of transform coefficients until a number of context coded bins reaches a maximum limit [e.g. FIG. 4; maximum number 
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding technique taught by CHOI and the well-known concept of context coding residuals of transform coefficients taught by Hsiang as above, in order to provide improved decoding efficiencies [See CHOI; abstract] and improved bitstream parsing throughput rate [See Hsiang; [0030]]. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLE ROJALS et al (US 20140003530 A1) in view of Hsiang (US 20200322607 A1).
	Regarding claim 27, SOLE ROJALS discloses a coding method [e.g. FIG. 7] implemented by an encoder [encoder 20] of video data [e.g. video sequences], the method comprising: performing a first pass of scanning a transform coefficient [e.g. scan of transform coefficients] of a sub-block [e.g. FIG. 4; a 4X4 block] of a video frame[e.g. a video frame], wherein the first pass of scanning comprises: bypass coding a parity level flag [e.g. sign of non-zero coefficient is encoded in bypass mode] for the transform coefficient , the parity level flag indicating a parity [e.g. sign] of an absolute value of a level of the transform coefficient [e.g. absolute value of non-zero coefficient], before the first pass of scanning, performing a second pass of scanning the transform coefficient [e.g. FIG. 4; scanning for sign of the transform coefficients and flags], wherein the second pass of scanning comprises: coding a greater-than-1 flag [e.g. coeff_abs_level_greater1_flag], wherein the greater-than-1 flag indicates whether the absolute value is greater than 1; wherein the first pass of scanning further comprises: bypass coding the parity level flag in response to the greater-than-1-flag indicating that the absolute value is greater than 1 [e.g. [0074-0075]], wherein the sub-block has a plurality of transform coefficients [e.g. FIG. 4], and performing the second pass of scanning further comprises: scanning the plurality of transform coefficients with a number of context coded [e.g. bins of context]; wherein the bypass coding comprises binarizing the absolute values using Golomb-Rice coding [e.g. [0080]; Golomb code], but SOLE ROJALS fails to disclose the detail of the bypass coding.

            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known concept of context coding residuals of transform coefficients taught by Hsiang as above, in order to provide improved bitstream parsing throughput rate [See Hsiang; [0030]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sue et al (US 20130272389 A1).
LIM et al (US 20200288134 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483